Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Claims 1-11 in the reply filed on 12/09/2020 is acknowledged.  The traversal is on the ground(s) that the requirement does not list the different groups of claims and explain why each group lacks unit with each other.  This is not found persuasive because, as noted in the requirement date 10/09/2020, each invention share the technical feature of defrost control, with shared steps. However, as noted in the international search report and as shown herein, the shared features of the inventions do not relate to a single general inventive concept because their shared technical features do not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR1019940011916B1) in view of Natale (WO2007072523A1).
Regarding claim 1, Lee teaches a method for controlling a refrigerator, where the refrigerator includes
a cabinet that defines a storage compartment therein (Figure 1, cabinet defining storage compartment 1),
an evaporator (Figure 1, 4);
a case that accommodates the evaporator (Figure 1, the case being the area between 1 and 2) and that defines
an inlet configured to receive air from the storage compartment (Figure 1, where air from 1 enters the space between 1 and 2, i.e., the hole into the case from 1); and
an outlet configured to discharge air into the storage compartment (Figure 1, where air exits the space between 1 and 2 and enters the back plenum of the refrigerator); and
a differential pressure sensor configured to detect a difference of air pressure between positions of the case (Figure 1, 5 and 6);
the method comprising:
detecting, by the differential pressure sensor, a pressure differential corresponding to a difference of air pressure between a first air pressure at a first through hole that is defined between the inlet and the evaporator and a second air pressure at a second through hole that is defined between the outlet and the evaporator (Figure 1, 5 and 6, respectively, are located at through holes in the case between the evaporator and the inlet/outlet); and
performing a defrosting operation of the evaporator based on the pressure differential being greater than a predetermined pressure (Abstract, Claim 1).
Lee does not disclose the first defrost operation where evaporator defrosting is performed based on frost build up on the evaporator and ending the first defrost operation when the temperature of the evaporator is above the first threshold temperature.
However, Natale discloses monitoring evaporator frosting, beginning defrost when excess frost is detected and ending defrost when the temperature of the evaporator falls below a first threshold temperature (Page 1, lines 1-13) which provides for more efficient defrosting cycles (Page 1, lines 24-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include such a defrosting scheme in the methodology of Lee in order to ensure that defrosting is occurring when needed and in an efficient manner by effectively increasing the ability of the system to detect and mediate frost accumulation. Furthermore, such an operation can be considered a “first” operation and the pressure based operation can be considered a “second” operation because these labels are arbitrary in the context of the claimed invention.
Regarding claim 2, Lee as modified teaches all of the limitations of claim 1, wherein
based on the pressure differential being less than the predetermined pressure, performing a cooling operation to cool the storage compartment (Abstract, cooling is performed in the refrigerator and the heater is turned on to heat the evaporator when frost needs to be mitigated, which only occurs when the pressure differential is higher than the threshold, therefore when it is lower than the threshold, cooling is performed).
Lee does not disclose where the cooling is performed by driving a compressor which compresses refrigerant.
However, Lee does disclose the use of an evaporator for cooling (Abstract).
Furthermore, the Examiner takes OFFICIAL NOTICE that it is old and well known in the art to utilize a vapor compression cycle, e.g. a compressor, condenser, expansion valve, and evaporator in series, in order to cool the interior volume of a refrigerator.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a vapor compression cycle for cooling in Lee in order to harness the reliability of a well known and studied process for cooling refrigerators. By extension, the process of cooling would include driving a compressor to compress refrigerant.
Regarding claim 3, Lee as modified teaches all of the limitations of claim 2, further comprising:
based on pressure differential being greater than the predetermined pressure, performing the cooling operation after terminating the second defrosting operation (Abstract, the object of Lee is to cool, perform defrosting, and continue cooling).
Regarding claim 4, Lee as modified teaches all of the limitations of claim 2, wherein
performing the cooling operation comprises driving a fan configured to supply air heat exchanged with the evaporator to the storage compartment (Figure 1, 7-8).
Regarding claim 5, Lee as modified teaches all of the limitations of claim 1, wherein
performing the second defrosting operation comprises driving a heater configured to heat the evaporator (Abstract).
Lee as modified does not disclose utilizing the heater for the first defrosting process, however Lee already discloses utilizing a heater for defrosting the evaporator (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the heater during the first defrosting process in Lee as modified in order to avoid adding additional componentry and cost to the defrosting process, i.e. to efficiently utilize components already present.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR1019940011916B1) in view of Natale (WO2007072523A1), further in view of MIT OpenCourseWare, Dynamics and Control II, 2008.
Regarding claims 8-9, Lee as modified teaches all of the limitations of claim 1 but does not disclose the features of claims 8-9.
However, MIT OpenCourseWare, Dynamics and Control II, 2008 discloses (see page 2) that dynamic system responses are characterized by settling times, among other attributes, where 
In the instant case, the step input is the starting of the fan in Lee and the response is the pressure differential across the evaporator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to, after performing the first defrosting operation, i.e. after defrosting the evaporator, to activate the fan to supply cool air to the storage compartment and to wait a predetermined amount of time after starting the fan to start measuring the pressure differential, where the predetermine amount of time is at least a settling time of the pressure differential according to the fan speed commanded, in order to ensure that the pressure differential readings are accurate as to current system conditions and thereby reducing false positives for defrost needs.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR1019940011916B1) in view of Natale (WO2007072523A1), further in view of MIT OpenCourseWare, Dynamics and Control II, 2008, further in view of Worley (US20130160471).
Regarding claim 10
Lee as modified does not teach the particulars of claim 10.
However, Worley teaches activating the evaporator fan after a predetermined time delay after defrosting in order to allow for evaporator drip time (¶56 and Figure 3, 128).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the methodology of Lee as modified to include such a delay in fan restart after defrosting in order to allow for water to drip off of the evaporator.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR1019940011916B1) in view of Natale (WO2007072523A1), further in view of Worley (US20130160471).
Regarding claim 11, Lee as modified teaches all of the limitations of claim 1.
Lee as modified does not teach the particulars of claim 11.
However, Worley teaches deactivating the evaporator fan before defrosting (Figure 3, 116A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to turn off the evaporator fan in Lee prior to any defrosting mode in order to avoid blowing hot air into the storage compartment.
Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent 
Regarding claims 6-7, the claims recite an interplay between the temperature thresholds of the first and second modes which is not disclosed in the closest prior art of record. While the prior art recognizes various methods for defrosting which may be combinable according to the knowledge of one of ordinary skill in the art, impermissible hindsight is required to relate the claimed methods to each other via their temperature thresholds and therefore claims 6-7 recite allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Examiner, Art Unit 3763